 

Exhibit 10.2

 

 [theader_ex10-2.jpg]

 

May 28, 2014

 

Mr. Jeffrey Potrzebowski

13357 Winter King Court

Carmel, Indiana 46074

 

Dear Jeff:

 

I am pleased to offer you a position on my Senior Leadership Team as the Vice
President of Finance and Chief Financial Officer for BASi. With your experience
and BASi’s planned growth of the company, I am confident that you will be a
valuable addition to my team.

 

In your role as Vice President of Finance and Chief Financial Officer, you will
lead the financial services staff, be the ultimate financial contact with
clients, auditors and banks and own responsibility for assisting the Senior
Leadership Team on all strategic and tactical matters as related to budget
management, cost benefit analysis, forecasting needs, securing appropriate
funding, and positioning the Company for growth. In addition, you will be
responsible for strengthening existing collaborations, building new
partnerships, and executing programs and initiatives to support the BASi mission
statement. You will be called upon to perform certain services for the Company
including, without limitation, the duties as outlined in the job description for
this position as well as other duties which may reasonably be required to
conduct the Company’s business.

 

This letter outlines the compensation and fringe benefits of the position. As we
have discussed, your hours may vary, given both the Company’s needs and your
needs. We have outlined a plan of three (3) days per week from your Effective
Date through mid-August, five (5) days or full time from mid-August through
calendar year-end. Then, three (3) to five (5) days a week thereafter. Your
expected start date will be June 9, 2014.

 

Your base gross salary will be Two hundred thousand dollars ($200,000) per year
with a targeted Annual Incentive Bonus payout of thirty (30) percent. This
variable compensation program is as defined in the BASi’s Annual Incentive Bonus
Plan (AIBP) enclosed and is based upon both individual and company-wide
performance to goals. This AIBP payout could range between zero percent (if no
individual goals are achieved) and 165% of the target.

 

You will receive a car allowance of Five hundred dollars ($500) per month to be
paid in two equal installments in the first two pay periods of each month, not
to be subject to proration based upon hours worked.

 

 [tfooter_ex10-2.jpg]

 

 

 

 

On the Effective Date, you will receive a grant of options to purchase 10,000
BASi shares under the 2008 Stock Option Plan and an option agreement to be
entered into between the Company and yourself as the Employee. The exercise
price of the Options shall be the fair market value of the Company's common
shares on the trading day prior to the Effective Date (determined as provided in
the Option Plan). The Options will vest and become exercisable in three equal
annual installments on the first, second, and third anniversaries of the
Effective Date.

 

During your designation as part-time status, less than 30 hours per week, you
will not be entitled to BASi’s benefit package as summarized in the BASi
Employee Handbook which accompanies this letter. These benefits include, but are
not limited to: group health insurance (PPO or HDHP), dental care, vision care,
a 401(k) deferred tax savings plan, an elective flexible spending account,
elective supplemental life insurance, and elective short term disability. In
order to allow for health insurance and ancillary health benefits, as of your
Effective Date, BASi will pay you an allowance of $600 (six hundred dollars) per
month as a contribution towards your benefits coverage which you will attain
personally.

 

In addition to the normal vacation accrual, personal days and Employee holidays
as identified in the Employee Handbook, you will receive an additional five (5)
vacation days, available for use per the Employee Handbook, for a total of
fifteen (15) days of vacation per year, not to be subject to proration based
upon hours worked. Please contact Human Resources if you have questions
regarding company benefits.

 

As an Employee, you agree that any Confidential Information and Proprietary
Items will be treated in full confidence and shall not be used, directly or
indirectly, by you nor shall the same be disclosed to any other firms,
organizations, or persons outside of the Company's employees bound by similar
agreement, during the term of this Agreement or at any time thereafter, except
as required in the course of your employment with the Company. All Confidential
Information and Proprietary Items, whether prepared by the Employee or
otherwise, coming into your possession, shall remain the exclusive property of
the Company and shall not be permanently removed from the premises of the
Company under any circumstances whatsoever, without the prior written consent of
the Company.

 

As an Employee, you agree to abide by all of the conditions of the Company Code
of Conduct and Ethics.

 

Please note that employment at BASi is at-will which allows that either you or
BASi may terminate the employment relationship for any reason at any time. This
letter, in addition to the Confidentiality Agreement (copy enclosed) constitutes
BASi’s offer in its entirety. Your signature on this offer letter will
constitute your formal acceptance.

 

 

 

 

Please sign the acceptance portion of this offer letter and return the originals
to Jill Lynn, the BASi Director of Human Resources, Facilities and Safety, while
keeping the enclosed copies for your records.

 

If you have any questions, please contact me at 765-497-5829 or Jill Lynn at
765-497-8318.

Congratulations! I look forward to welcoming you to the BASi leadership team.

 

Sincerely,

 

Jacqueline M. Lemke

President & CEO

BASi

 

cc:        Jill Lynn, BASi Director of Human Resources, Facilities and Safety

 

I accept the Vice President of Finance and Chief Financial Officer position at
BASi as described in the offer letter from Jacqueline M. Lemke, President & CEO,
dated May 28, 2014.

 

      Jeffrey Potrzebowski   Date

 

 

 